Citation Nr: 1722291	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective earlier than May 18, 2010 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from June 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In April 2016, the Board remanded this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, it was noted that the issues of service connection for conversion disorder and entitlement to an earlier effective date for entitlement to service connection for PTSD and esophageal/stomach disorders was raised and referred to the AOJ for appropriate action.  An earlier effective date was later granted for PTSD, but no action was thereafter taken with regard to an earlier effective date for esophageal/stomach disorders (esophageal dysmobility and sliding hiatal hernia with reflux and gastritis) or as to the issue of service connection for conversion disorder.  In addition, since the Board's prior remand, the Veteran raised the issue of entitlement to an effective date for esophageal dysmobility and sliding hiatal hernia with reflux and gastritis on the basis of clear and unmistakable error (CUE) as he states that he made a formal claim for stomach problems in 1973.

The current claim is for an effective earlier than May 18, 2010 for the grant of a TDIU.  The case was referred for extraschedular consideration based on the fact that the Veteran did not meet the schedular criteria prior to May 18, 2010 as the Veteran was not service-connected for esophageal dysmobility and sliding hiatal hernia with reflux and gastritis until May 18, 2010, and was only service-connected for PTSD rated as 50 percent disabling prior to that date.  Thus, the raised issues may impact this earlier effective date issue and must therefore be addressed first.  

Accordingly, the case is REMANDED for the following action:

1.  After conducting all necessary and indicated development, adjudicate the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for conversion disorder, and entitlement to an earlier effective date for esophageal dysmobility and sliding hiatal hernia with reflux and gastritis to include on the basis of CUE.  The Veteran and his representative should be notified of this decision and provided appellate rights.

2.  Thereafter, and if the development requested in number 1 above does not result in the Veteran's meeting the schedular criteria for a TDIU and an award of such from an earlier date, consider all of the evidence of record and readjudicate the issue of entitlement to an effective date earlier than May 18, 2010 for the award of an extraschedular TDIU under 38 C.F.R. § 4.16 (b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

